Gardner, P. J.
1. The court did not err in overruling the demurrers, both general and special.
*2792. We have set out the essential portions of the evidence. We find that it is amply sufficient to support the verdict.
3. The special grounds are so interrelated with the general grounds that we shall not treat them in detail. Suffice it to say that the court did not err in the charge as contended for by counsel for the defendant. The general grounds are not meritorious.
The court did not err in any of the rulings.

Judgment affirmed.


Townsend and Carlisle, JJ., concur.